United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2109
                                   ___________

In re: Robert Hatcher;                         *
       Ruth Ann Hatcher,                       *
                                               *
               Debtors.                        *
                                               *
------------------------------------------     *
                                               *
Robert Hatcher; Ruth Ann Hatcher,              *
                                               *
               Appellants,                     *
                                               * Appeal from the United States
        v.                                     * Bankruptcy Appellate Panel
                                               *
U.S. Trustee,                                  *
                                               *    [UNPUBLISHED]
               Trustee-Appellee,               *
                                               *
Allison Financial Corporation,                 *
                                               *
               Creditor-Appellee.              *
                                          ___________

                             Submitted: March 9, 1999

                                  Filed: March 17, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD and MORRIS SHEPPARD
ARNOLD,
      Circuit Judges.
                        ___________
PER CURIAM.

      Robert E. Hatcher and Ruth Ann Hatcher appeal from a final order entered in
the United States Bankruptcy Appellate Panel for the Eighth Circuit affirming the
decision of the United States Bankruptcy Court1 for the Southern District of Iowa
dismissing their Chapter 11 case for cause pursuant to the United States Bankruptcy
Code, 11 U.S.C. § 1112(b). In re Hatcher, 218 B.R. 441 (B.A.P. 8th Cir. 1998), aff’g
No. 96-42248-WH (Bankr. S.D. Iowa July 21, 1997).

      For reversal, appellants argue that the bankruptcy appellate panel erred in
holding that they could not bring a fraudulent conveyance action based upon state
law, pursuant to 11 U.S.C. § 544(b), and thereby avoid their prior real estate
transaction, regardless of their actions in the transaction and adverse state court
judgments. In addition, appellants argue that the bankruptcy appellate panel erred in
holding that they filed their Chapter 11 petition in bad faith.

       The facts are fully set forth in the opinion of the bankruptcy appellate panel.
We have carefully reviewed the record and affirm the order of the bankruptcy
appellate panel. We agree that claim preclusion barred litigation in bankruptcy of
appellants’ claim that the transfer of their real estate property to Allison Financial
Corp. constituted a fraudulent conveyance under Iowa state law. See 218 B.R. at
446-47. Appellants’ fraudulent conveyance claim is identical to the reformation,
fraudulent misrepresentation and breach of fiduciary duty claims which they raised
and litigated unsuccessfully against Allison Financial Corp. and other defendants in
the Iowa state courts. See Hatcher v. Allison Financial Corp., No. 66958 (Iowa Dist.
Ct. Jan. 13, 1995), aff’d, Nos. 6-139 & 95-246 (Iowa Ct. App. July 26, 1996), review
denied, No. 95-246 (Iowa Oct. 4, 1996) (order).


      1
        The Honorable Russell J. Hill, Chief Judge, United States Bankruptcy Court
for the Southern District of Iowa.

                                         -2-
      Accordingly, we affirm the order of the bankruptcy appellate panel. See 8th
Cir. R. 47B.



      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-